Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered December 14, 2007 in a proceeding pursuant to Election Law article 16. The order denied the motion of respondent Paul G. Carey to dismiss the petition.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Alessio v Carey (47 AD3d 1194 [2008]). Present—Scudder, P.J., Hurlbutt, Lunn, Green and Gorski, JJ. [See 18 Misc 3d 1102(A), 2007 NY Slip Op 52381(U) (2007).]